 EASTERN ENGINEERING & ELEVATOR CO.Eastern Engineering & Elevator Co., Inc., and Local5, International Elevator Constructors. Case 4-CA-9776January 3, 1980DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDAI.EOn July 20, 1979, Administrative Law JudgeHerbert Silberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, the Charging Partyfiled exceptions and supporting briefs, and Respon-dent filed an answering brief in opposition to theexceptions of the General Counsel and the ChargingParty.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that theGeneral Counsel did not prove by a preponderance ofthe evidence that Respondent laid off employeeRobert Shepherd in violation of Section 8(a)(1) and (3)of the Act. We disagree.The Administrative Law Judge's Factual FindingsThe following facts are undisputed. Robert Shep-herd was hired by Respondent in February 1973 as aprobationary helper. Between early 1976 and Novem-ber 1978, Robert Shepherd was employed by Respon-dent as a service mechanic, responsible for servicingand maintaining the elevators in about 35 buildings onan assigned service route in the Philadelphia area. OnSeptember 10, 1978, Respondent President StephenZipf and service mechanic Edward Carswell answeredtwo emergency service calls: one at the 2400 ChestnutStreet building, where some people were stuck in anelevator; and the second at the Sprucemont Apart-ments. When Robert Shepherd learned that StephenZipf had accompanied Carswell on the service call tothe Sprucemont Apartments, which was one of thebuildings on Shepherd's route, he asked the Union toinvestigate the situation. On September 21, 1978,Shepherd filed internal union charges against fellowemployee and union member' Carswell, alleging thatCarswell had watched Stephen Zipf perform unit work247 NLRB No. 4at the Sprucemount Apartments in violation of thecollective-bargaining agreement. Sometime during Oc-tober 1978, the Union's business manager, RobertWilliams, informed Respondent that about 12 or 13 ofits helpers were scheduled to take an examinationroutinely conducted by the Union to qualify helpers asmechanics. When so notified, Stephen Zipf respondedthat, if very many of the helpers passed the exam,Respondent would not be able to absorb all theadditional mechanics and might have to lay off somemechanics. On either November 3 or 10, 1978, theUnion notified Respondent that five of its helpers hadpassed the exam and would thus be automaticallyadvanced the the classification of mechanic. At aregularly scheduled construction planning meeting thenext day, Respondent Supervisors Stephen Zipf, MarkZipf, and Richard Lotter decided to lay off twomechanics as a result of the advancement of fivehelpers to become mechanics and selected RobertShepherd and Milton Shepherd (Robert's father) asthe two mechanics to be laid off. On November 15,1978, Lotter informed Robert Shepherd and MiltonShepherd separately of their layoffs, giving no reasonsfor their selection. Neither employee has been recalledto work since November 15, 1978.With regard to the disputed facts, the Administra-tive Law Judge credited the testimony of RespondentPresident Stephen Zipf that he never knew of Shep-herd's union and protected concerted activities offiling internal union charges. The Administrative LawJudge also credited Stephen Zipfs purported denialthat he made statements expressing animus towardShepherd's filing of these charges. The AdministrativeLaw Judge discredited the testimony of the Union'sbusiness manager, Robert Williams, that Stephen Zipfwas informed of the charges and expressed animustoward Shepherd for filing the charges, stating thatWilliams' testimony was uncorroborated and self-serv-ing. Finally, the Administrative Law Judge creditedthe testimony of Stephen Zipf and of Respondent VicePresident Mark Zipf that there were economic reasonsfor the layoff and that they selected Shepherd forlayoff for reasons unrelated to his filing of charges.In making the above findings, however, the Admin-istrative Law Judge ignored numerous adverse admis-sions on these very points in the testimony of StephenZipf, Mark Zipf, and Richard Lotter and failed to notethe inconsistencies, ambiguities, contradictions, andincredible statements contained in the testimony ofStephen Zipf and Mark Zipf. Further, the Administra-tive Law Judge characterized the testimony of Wil-liams as self-serving and uncorroborated, despite thetotal lack of any record evidence indicating thatWilliams had a personal cause to advance by untruth-ful testimony in this proceeding and without notingthat Williams' testimony was in large part consistent43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith, or corroborated by, the testimony of Respon-dent's witnesses. Finally, the Administrative LawJudge ignored the fact that the testimony of StephenZipf and Mark Zipf as to their method and motive inselecting Shepherd for layoff was self-serving and wasnot corroborated by the introduction of the documen-tary evidence to which they referred in their testimonyas providing the basis for their conclusion thatShepherd was the least satisfactory mechanic. Specifi-cally, we note:1. Williams testified that, during October 1978,either Stephen or Mark Zipf called him and requestedthat he come over and discuss some problems theywere having with a Government agency. Williamstestified that he then met with Stephen and Mark Zipfand they discussed minority hiring. Williams testifiedthat, during the course of this discussion, Stephen Zipfstarted to talk about an incident that took place at the2400 Chestnut Street Apartments where he helpedCarswell get some people out of a stuck elevator andto explain that he had then accompanied Carswell tothe Sprucemont Apartments to answer a call.' Wil-liams testified that he then said, "Steve, I don't wantto hear this. There's charges on this"; but StephenZipf continued to talk about what had happened whenthey got to the Sprucemont Apartments. Williamstestified that he again said, "Steve, I'm not interestedin the case. I can't sit and listen to it because there'scharges coming up, I'm going to be a part of it, I'mgoing to be a witness, I don't want to hear it."Williams testified that Stephen Zipf then said, "Thatgoddamn Bobby Shepherd did that to Eddie Cars-well.... That goddamn Bobby Shepherd created aproblem." Williams also testified that Stephen Zipfsaid he was going to get even with Shepherd.Williams' testimony as to this conversation wasinternally consistent, and he was not cross-examinedon this subject by Respondent's counsel. Furthermore,the testimony of Stephen Zipf, discussed below, doesnot contradict Williams' version of this conversationand actually corroborates Williams in most respects.Finally, Mark Zipf did not testify at all about theconversation, although he was admittedly presentduring it and although he testified at the hearing inthis case.2. Contrary to the statements in the AdministrativeLaw Judge's Decision, the record reveals that StephenZipf testified at some length about this conversationwith Williams. When first asked whether he everspoke to Williams about charges against Carswell,Stephen Zipf testified that he had "invited Williams tocome to our office," but that he "didn't know aboutcharges at that time." When asked again if he ever' It should be noted that the Sprucemont Apartments was the locationnamed in the internal union charges filed by Shepherd against Carswell forallowing Stephen Zipf to perform unit work.spoke to Williams about charges concerning Carswell,Stephen Zipf testified:No, I had asked Mr. Williams to my office toexplain a situation that was being again an unrestin the troops where it's difficult enough trying to...keep everyone satisfied on their job withouthaving constant unrest between the people, and I...had asked Mr. Williams back to our officeand we discussed the situation ...the unrestbetween Carswell and Shepherd. .... The othersituation was that I wanted to explain what hadhappened at the 2400 and that subsequent tele-phone call where we went on fire call. The call atthe Sprucemont was not primarily for break-down, it was smoke. .... And that's why I saidto Carswell, "I will meet you there."Later, Stephen Zipf testified that he had never foundout about the charges. At the hearing, he was shown acopy of the charges which had been introduced intoevidence in this case. The following exchange oc-curred:2Q. That's in evidence as General Counsel'sExhibit 3. You learned about this today, is thatcorrect?A. About this document, yes.Q. Had you heard about this document or thatcharges had been filed by Mr. Shepherd againstMr. Carswell in the union prior to today? Hadyou ever heard about it prior to today?A. When you say have I heard-hearsay is onething and-Q. Yes, hearsay-I'm asking you about hear-say. Had you, through hearsay, prior to today,heard that Shepherd had filed union chargesagainst Carswell, yes or no?A. I can't answer it that way.Q. Well, why not?A. For the simple reason that you just can'tbelieve everything you hear.Q. Even if you didn't believe it-let's takematters you may not have believed-had youheard-whether you believed it or not-prior totoday-that Shepherd had filed charges againstCarswell with the union?A. Had I heard anything, Judge, it would havebeen through the meeting with Mr. Williams inour office and I don't recall him having said that.Stephen Zipf further testified that he called theOctober meeting with Williams "because we werehaving general problems and this was one way to keepthe air clean." He also testified that he discussed the' Clearly, the Administrative Law Judge, who asked these questions, wasdisturbed enough by Stephen Zipfs previous answers to require someclarification on this subject.44 EASTERN ENGINEERING & ELEVATOR CO.fire callback to the Sprucemont and that "there was alot of viciousness that went on between Carswell andShepherd, again-and that's why I wanted him toknow the facts." Significantly, when asked how heknew about this viciousness, Stephen Zipf testified,"It's not a large company, you know. There's just somany people there and everybody knows everybody."He testified that he brought up this matter toWilliams. When asked what Williams' response hadbeen, Stephen Zipf testified, "Well, that was the firstindication that I knew that this thing was furtherahead that I had any-I had no knowledge be-fore ... "The Administrative Law Judge made no effort toresolve the discrepancy between Stephen Zipf's self-serving general denial of any knowledge of the chargesat any time and his evasive and carefully qualifiedresponses to the very specific questions concerningwhen he first learned of the charges. The Administra-tive Law Judge also failed to note Stephen Zipf'stestimony about "unrest in the troops," "viciousness...between Carswell and Shepherd," and his at-tempted explanations to Williams of the Sprucemontincident, which can only be understood if one drawsthe obvious inference that Stephen Zipf knew aboutthe internal union charges at the time of his meetingwith Williams. Finally, the Administrative Law Judgedid not account for Stephen Zipfs failure to specifical-ly deny Williams' testimony about the rest of theirconversation.3. The record does not support the AdministrativeLaw Judge's finding that Stephen Zipf denied havingmade the specific statements indicating animus towardShepherd's filing of charges which Williams testifiedStephen Zipf made during their October meeting.Stephen Zipf's testimony on this issue was as follows:Q. Did you ever have any conversations withMr. Williams, as he testified, where you used theword "goddamn" in referring to those charges?A. I don't use that language. I don't use thatlanguage.Q. Was Mr. Williams' testimony truthful?A. Perhaps he made a mistake, but I don't usethat language.This testimony is clearly not sufficient to operate as aspecific denial that Stephen Zipf made the statementsattributed to him. Rather, the obvious inference to bedrawn from this testimony is that Stephen Zipf wasunable to deny truthfully that he had made suchstatements. Further, the Administrative Law Judgeagain failed to note the significant fact that Mark Zipfwas not questioned about these statements, even' The collective-bargaining agreement provides that helpers will be paid awage rate that is 70 percent of the wage rate for mechanics.though he was present at the meeting and testified atthe hearing in this case.4. The Administrative Law Judge ignored thetestimony of Respondent's maintenance supervisor,Richard Lotter, an admitted agent who participated inthe decision to lay off Shepherd, regarding hisknowledge of Shepherd's charges. The AdministrativeLaw Judge also misstated the testimony of Mark Zipfon this issue. When asked about the charges, Lottertestified candidly that, at the time he attended themeeting where the decision was made to lay offShepherd, he was a newly employed supervisor, who"didn't know the fellows very well out in the field ...but I had heard discussions and people mentionedit...." Mark Zipf testified that he knew of thecharges but was not asked when he first learned ofthem. However, when asked what effect, if any, thefiling of charges had on the decision to lay offShepherd, Mark Zipf testified, "It had no effect on mewhatsoever because that is union business.... Thefact that charges were filed was an issue to us in that itcontributed to turbulence within the organization.However ...it was not contributory to a finaldecision." Clearly, if Mark Zipf had had no knowledgeof the charges at the time of the decision, he wouldhave testified that the charges could not have had anyeffect on his decision because he did not know aboutthem; however, he did not so testify, and the obviousinference is that he did know about them at that time.5. In its answer and at the hearing in this case,Respondent contended that it was required to lay offsome of its mechanics in November 1978 because of"lack of work." It is undisputed that, in accordancewith past practice, five of Respondent's helpers wereadvanced to the classification of mechanic in earlyNovember 1978 as a result of taking a qualificationexamination routinely conducted by the Union, andthat Respondent thus became obligated to pay thesefive new mechanics a higher rate of pay.' It is alsoundisputed that when Stephen and Mark Zipf wereinformed by Williams in October 1978 that 12 or 13 oftheir helpers were scheduled to take this examination,they told Williams that if very many of the helperspassed the exam they would not be able to absorb allthe additional mechanics and might have to lay somemechanics off. The record is devoid of any evidence,however, to show how Respondent determined that itwas only necessary to lay off two mechanics when fivehelpers were being advanced. Thus, Respondent intro-duced no documentary evidence showing its financialcondition or showing the exact increase in its costs dueto the absorption of five versus three new mechanics.This is especially significant in light of Mark Zipfstestimony, which was ignored by the Administrative45 DECISIONS OF NATIONAL LABOR RELATIONS BO)ARI)Law Judge, that under the collective-bargaining agree-ment Respondent "had no obligation to retain threemechanics. We could of gone to the Union to requestadditional helpers, but we chose not to." The Admin-istrative Law Judge also ignored the admissions byStephen Zipf that since Shepherd's layoff Respondenthas hired one additional construction mechanic, thatthere is no "per se" distinction between constructionwork and service or maintenance work, and thatmechanics are supposed to be able to do both types ofwork. It is undisputed that Shepherd has not beenrecalled to work by Respondent since his layoff for"lack of work"; and Stephen Zipf testified thatRespondent had no intention of recalling Shepherd atthe time he was selected for layoff, but rather intendedto discharge him.' The Administrative Law Judgemade no attempt to resolve these discrepancies inRespondent's stated rationale for its decision to lay offtwo mechanics.6. In its answer, Respondent gave the followingreasons for selecting Robert Shepherd as one of thetwo mechanics to be laid off:[E]valuation of his work performance, unavail-ability to assume work responsibility for callbacks, attitude towards work and towards hisemployer and its officers, insubordination anddisrespect, and because he had announced hisintention to relocate to another state therebymaking it impossible for him to continue hisemployment with Eastern.It is undisputed that Maintenance Supervisor Lotterdid not give any of these reasons as the explanation forthe layoff when informing Robert Shepherd of thedecision, but rather indicated only that the layoff wasdue to the five new mechanics. Further, none ofRespondent's witnesses testified that he was aware ofShepherd's supposed intention to relocate to anotherState or that it had played any part in the decision tolay off Shepherd. In addition, although Stephen Zipftestified at some length about Shepherd's disrespectfuland insubordinate conduct at a grievance meeting inDecember 1977, which testimony is set forth in detailin the Administrative Law Judge's Decision, StephenZipf significantly omitted any reference to this inci-dent when testifying about the reasons for the decisionto lay off Shepherd. Mark Zipf, who was present atthis grievance meeting, did not testify at all about theevents which occurred during the December 1977I is worth noting that Respondent did intend to recall the other employeeselected fr layoff. maintenance mechanic Milton Shepherd. Stephen Zipftestified that they intended to use Milton Shepherd in a "modernization" orconstruction job when the materials arrived in "a week or two." but MiltonShepherd got anotherjob in the meantime.It is worth noting that Respondent did not take any disciplinary actionagainst Shepherd at the time of this grievance meeting fior his disrespectfulcomments. other than Stephen Ziprs oral warning that Shepherd would bemeeting and also omitted any specific reference to thisincident in giving the reasons for selecting Shepherdfor layoff.' The Administrative Law Judge did notevaluate in his Decision the shifting nature of Respon-dent's defenses.7. Lotter testified that he was present at the meetingwhere the decision was made to lay off RobertShepherd and that the discussion concerned a list ofcallbacks Shepherd had refused to make,' his attitudein general, and his unwillingness to cooperate. Re-spondent did not introduce into evidence any such listof callbacks, and Lotter did not give any specificexamples of such callbacks or of Shepherd's badattitude and unwillingness to cooperate. When askedwhether there was any discussion at this meetingabout Shepherd's charges against Carswell, Lottertestified, "Not really that I can remember.... No,not really, no. It wasn't really a criteria at themeeting." This very qualified response certainlyshould not be relied upon as an effective specificdenial. The obvious inference to be drawn is thatShepherd's charges were mentioned at the meeting.Lotter testified further that, although he had triedunsuccessfully to reach Shepherd at home in theevening once or twice (apparently for callbacks), itwas not uncommon for mechanics to be unavailable.The Administrative Law Judge ignored Lotter's testi-mony entirely in his Decision.8. Mark Zipf testified that he participated in thedecision to lay off Robert and Milton Shepherd andthat the decision was based on an evaluation of a "list,which we go by for daily assignments." Respondentdid not introduce this list into evidence, and MarkZipf did not give any specific examples of items on thelist which provided a basis for the decision. Hetestified generally that "we determined that the leasteffective for the company and ...for the service weprovide our customers were Milton Shepherd andRobert Shepherd"; however, he did not give anyspecific examples of why they were the least effectiveemployees, and he did not compare their performancewith that of other employees. He further testified thatthe reason for their decision to lay off RobertShepherd was his attitude problems and the lack ofrespect he displayed towards Stephen Zipf and theCompany; however, again Mark Zipf gave no specificexamples. In light of his other testimony regarding hisconcern over the "turbulence within the organization"caused by Shepherd's charges and in the absence ofaccepted for continued enmployment only "if he contained himself and actedproperly." Rather Stephen Zipf testified that he put Shepherd back to workfrom a suspension immediately after this meeting."A "callback" is a nonscheduled service call after normal working hours.The collective-bargaining agreement provides that service mechanics have "aspecial obligation .to take care of callbacks outside of their regular workhours" but states further that it is not a mandatory obligation. EASTERN ENGINEERING & ELEVATOR CO.any further explanation from the witness, an inferenceis warranted that Mark Zipf was referring to Shep-herd's filing of the internal union charges namingStephen Zipf as indicating a lack of respect or asevidence of an attitude problem. Mark Zipf thentestified generally that Shepherd's unavailability forcallbacks was "in excess of the unavailability" of othermechanics, but did not say by how much. AlthoughMark Zipf testified that he had before him on thewitness stand business records which detailed theunavailability of Shepherd for callbacks, these recordswere not offered as an exhibit and were not used torefresh Mark Zipfs recollection as to either thenumber or the dates of specific instances of Shepherd'sunavilability for callbacks. The Administrative LawJudge did not draw any adverse inferences fromRespondent's failure to document its defense and alsodid not note the self-serving, conclusionary nature ofMark Zipfs testimony.9. Stephen Zipf testified at some length as toShepherd's unavilability for callbacks and uncoopera-tive attitude, which allegedly formed the basis for thedecision to lay off Shepherd. Thus, Stephen Zipftestified generally that Shepherd did not have a car ortools at home and used this as an excuse to "invari-ably" refuse callbacks, but Stephen Zipf did not givespecific examples of how often this had occurred.Although he identified on the witness stand certainbusiness records from the answering service handlingRespondent's callbacks, which he testified coveredShepherd's callbacks for 1978, these records werenever offered as an exhibit by Respondent and werenot used to refresh Stephen Zipfs recollection regard-ing specific incidents.' While he did not testifyspecifically as to how often other mechanics wereunavailable for callbacks, Stephen Zipf did testify thathe considered Carswell particularly good about call-backs, but that Carswell was "not always" available.Stephen Zipf further testified that in January 1978Shepherd had walked off the River Loft job, thatShepherd had not finished another job at the Philadel-phia Gas Works on some unspecified date, and thatShepherd had refused to finish a job at ChancellorHall on some unspecified date because he could haveinjured an electrician who was working near theelevator shaft at the time. There is no evidence thatShepherd was ever reprimanded or disciplined for anyof these incidents. It is also worth noting thatShepherd may well have been engaged in protectedconcerted activity when he refused to work at Chan-cellor Hall for safety reasons.Respondent's counsel had earlier examined Robert Shepherd from themanswering service records as to three specific dates in January 1978 and onedate in April 1q78 when he allegedly refused to make callbacks. Shepherdcould not recall two of the incidents in January 197,. but admitted that heStephen Zipf also testified that he had received acustomer complaint at some unspecified time that acompetitor had offered to do a better job maintainingthe elevators in the customer's buildings, which wereassigned to Shepherd. Although Stephen Zipf testifiedthat he keeps records of customer complaints, no suchrecords were offered as exhibits to support histestimony.Stephen Zipf futher testified that Shepherd wasselected for layoff because of his "skill and attitude,"because of his "insubordination, lack of ability andskill," and because "I didn't like his work"; however,Stephen Zipf did not testify as to any examples ofShepherd's lack of skill and ability or explain why hedid not like Shepherd's work. Although Stephen Zipftestified that all of the mechanics were evaluated at themeeting where the decision to lay off Shepherd wasmade, the only records which he could rememberusing at the meeting to evaluate employees were thedaily worklog and the jb files from Chancellor Halland Hahnemann Hospital, which were buildingsassigned to Robert Shepherd and Milton Shepherd,respectively. None of these documents was offered asan exhibit.The Administrative Law Judge did not draw anyadverse inferences from Respondent's failure to docu-ment its defense; he ignored the self-serving, conclu-sionary nature of much of Stephen Zipfs testimony onthis issue, which is not corroborated by the testimonyof Respondent's other witnesses; and he ignoredRespondent's failure to provide any evidence tosupport its claim that Shepherd's unavailability orother drawbacks were worse than those of otheremployees. We therefore must disagree with theAdministrative Law Judge's finding that "[t]he recordsupports Respondent's assertions regarding RobertShepherd's asserted failings."10. Finally, the Administrative Law Judge did notaccount for the inherent improbability that Respon-dent would select for layoff a senior, experiencedmechanic merely because of the isolated instances ofmisconduct related above, when there were five brand-new, inexperienced mechanics also available for layoff.Even though the collective-bargaining agreement didnot require Respondent to use seniority as the basis forselecting the employees to be laid off, it strainscredulity that Respondent would not weigh experienceas an important factor in such a decision. Respon-dent's stated reasons for selecting for layoff a moreexperienced mechanic over the newly promoted andthus less experienced mechanics become even moreunbelievable in light of Lotter's testimony regardinghad refused to make the other to callback,. Since Repondent failed tointroduce thesc records, the obvious inference to he draw is that these fourincidentl conltitute ihe total of Shepherd's alleged failure, It respond to calls.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe evaluation of the mechanics, where he stated, "Weknew the helpers that went up as mechanics ...andthe majority of them had a good background withEastern. They were very compatible people with themechanics that they had worked with. .... Mr. Zipfelected to maintain the extra mechanics." Clearly,Respondent selected Robert Shepherd for layoff be-cause he was not compatible with the other mechanics,such as Carswell, or in other words because he caused"unrest in the troops," "turbulence within the organi-zation," "a lot of viciousness" between Shepherd andCarswell, and generally because of "his attitude."Analysis and ConclusionsIt is our longstanding policy to attach great weightto the credibility resolutions of an administrative lawjudge, insofar as they are based on demeanor.'However, where a clear preponderance of all therelevant evidence convinces us that such resolutionsare incorrect, we are impelled to substitute our owncredibility findings for those of the AdministrativeLaw Judge.' In such circumstances, the factor ofdemeanor is significantly diminished.'° Here, althoughthe Administrative Law Judge referred generally tothe demeanor factor, it does not appear that thespecific credibility resolutions which we are overturn-ing were based on his observations of testimonialdemeanor." Thus, the Administrative Law Judge gaveno specific reasons for crediting the testimony ofStephen and Mark Zipf."' Furthermore, the recordreveals that the Administrative Law Judge ignoredmuch of the relevant evidence and failed to properlyassess the weight of the evidence, the inherent proba-bilities, and reasonable inferences to be drawn fromthe record. Therefore, we have found it necessary tomake, where appropriate, credibility findings thatcomport with the record evidence as a whole and withthe inferences reasonably drawn from the record.Our evaluation of the record evidence in this caseleads us to find, contrary to the Administrative LawJudge, that Stephen and Mark Zipf were aware ofRobert Shepherd's filing of charges against Carswell' Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951).W T Grant Company, 214 NLRB 698 (1974); Standard Dry WallProducts, Inc., supra.'" W. T Grant Company, supra."See El Rancho Market, 235 NLRB 468. 470 (1978).' The Administrative Law Judge did come close to predicating a credibilityresolution on demeanor in discrediting Williams when he stated. "Williamsdid not impress me as being so reliable a witness that I should unreservedlyaccept as accurate all his testimony" The Administrative Law Judgespecifically discredited Williams' "uncorroborated, self-serving testimony" asto knowledge and animus. As stated above, however, the clear preponderanceof the evidence convinces us that this resolution was erroneous. Williams'testimony was corroborated in large part by the testimony of Respondent'switnesses. and there is no evidence that Williams had any personal cause toadvance by giving untruthful testimony in this proceeding.on the day they decided to select him for layoff. In sofinding, we rely not only on the inconsistent andevasive nature of their testimony, but also on theadmissions in their testimony and on the uncontradict-ed testimony of Williams that he informed Stephenand Mark Zipf of the charges at their October 1978meeting.We conclude, contrary to the Administrative LawJudge, that Respondent's motive in selecting Shepherdfor layoff was to retaliate against him because of hisfiling of internal union charges against Carswell. In soconcluding, we rely on the admissions in the testimonyof Stephen and Mark Zipf that they were concernedabout the "unrest in the troops," the "viciousness ...between Carswell and Shepherd," and the "turbulencewithin the organization," which statements clearlyrefer to the charges filed by Shepherd against Cars-well; on the lack of any evidence to support Respon-dent's general assertions that Robert Shepherd wasworse than other employees with regard to callbacksor the performance of his work assignments; onRespondent's apparent condonation of Shepherd'srefusals to make callbacks or perform work assign-ments, in the absence of any evidence he was repri-manded or disciplined for these incidents, all of whichoccurred more than 6 months before his layoff; onRespondent's failure to advise Shepherd of the sup-posed reasons for his selection for layoff, especiallysince he had never been warned about his work orcallbacks before; on the timing of his layoff at the firstopportunity which arose after Respondent learned ofthe charges; and on Respondent's failure adequately toexplain why it chose to retain five inexperienced, newmechanics over an experienced, more senior mechanic,especially when the collective-bargaining agreementpermitted Respondent to lay off all five new mechan-ics and ask for five new helpers at the lower wagerate." On these facts, the inference that Respondentchose Shepherd for layoff because of the charges hehad filed is clearly warranted, and we find thatRespondent's stated reasons for his layoff were pretex-tual.'4" We are unimpressed with the Administrative Law Judge's logic infinding:Further, indicating an absence of unlawful motivation is the fact thatwhen on November 15 Business Manager Williams complained to MarkZipf about the layoff of Robert Shepherd and his father Zipf offeredWilliams the opportunity to select any other two mechanics he wished forlayoff in the stead of the Shepherds.Clearly, this was an empty gesture on the part of Mark Zipf, since MarkZipf had just notified Williams that Respondent had already selected twoemployees for layoff and since Mark Zipf could not have reasonably expectedWilliams to accept such an offer, which would have placed Williams in theprecarious position of selecting among the employees represented by theUnion for layoffs in the absence of any previously negotiated procedures forsuch selection." As the court said in Shattuck Denn Mining Corporation (Iron King48 EASTERN ENGINEERING & ELEVATOR CO.We further conclude that there is direct evidence ofRespondent's actual motive in this case. In so conclud-ing, we rely on the testimony of Mark Zipf andRichard Lotter indicating that the charges (or "turbu-lence") may have been an issue at the meeting wherethe decision to lay off Shepherd was made and, moresignificantly, on the testimony of Williams thatStephen Zipf expressed anger toward's Shepherdbecause he had filed charges and that Stephen Zipfthreatened to "get even" with Shepherd. We note thatStephen Zipf did not specifically deny making thesestatements and that Mark Zipf, who was admittedlypresent during the meeting, did not testify about thismeeting, although he was called as a witness byRespondent. In view of the fact that no reason forMark Zipf's failure to testify on this subject wasoffered, and since Stephen and Mark Zipf were theonly witnesses who could have refuted Williams'testimony if it were inaccurate, we may infer that thetestimony they would have given would have beenunfavorable to Respondent's defense."Finally, we find that Shepherd was engaged inunion and protected concerted activities when he filedinternal union charges against his fellow employee andunion member Carswell, alleging that Carswell hadallowed Stephen Zipf to perform unit work in viola-tion of the collective-bargaining agreement.'Accord-ingly, we find that Robert Shepherd was laid offbecause of his union and protected concerted activitiesin violation of Section 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAWI. Respondent Eastern Engineering & Elevator Co.,Inc., is and has been at all times material herein anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Local 5, International Elevator Constructors, isand has been at all times material herein a labororganization within the meaning of Section 2(5) of theAct.3. By laying off and refusing to recall RobertShepherd because of his union and protected concert-ed activities, Respondent has violated Section 8(a)(1)and (3) of the Act.4. Respondent's violations of Section 8(a)(l) and (3)of the Act are unfair labor practices affecting com-Branch) v. N.LR.B.. 362 F.2d 466, 470(91th Cir. 1966):Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases, the self-serving declaration is not conclusive: the trier of fact mayinfer motive from the total circumstances proved. Otherwise no personaccused of unlawful motive who took the stand and testified to a lawfulmotive could be brought to book. Nor is the trier of fact-here the trialexaminer-required to be any more naif than is a judge. If he finds thatthe stated motive for a discharge is false. he certainly can infer that theremerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(l)and (3) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectate the purposes of the Act. Specifi-cally, as we have found that Respondent has unlawful-ly laid off its employee Robert Shepherd and has failedand refused to recall him to work, we shall order thatRespondent offer Robert Shepherd immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsand privileges previously enjoyed, discharging if neces-sary any replacement hired. We shall further orderthat Respondent make Robert Shepherd whole for anyloss of earnings or other benefits he suffered by reasonof Respondent's unlawful conduct. His loss of earn-ings shall be computed as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), withinterest thereon to be computed in accordance withFlorida Steel Corporation., 231 NLRB 651 (1977).'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Eastern Engineering & Elevator Co., Inc., Philadel-phia, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Laying off, failing to recall, or otherwisediscriminating against its employees because of theirunion or other protected concerted activities.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the purposes of the Act:(a) Offer to Robert Shepherd immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or any other rightsis another motive. More than that, he can infer that the motive is one thatthe employer desires to conceal -an unlawful motive-at least where, asin this case, the surrounding facts tend to reinforce that inference."Canteen Corporation, 202 NLRB 767, 769 (1973); Goodyear Tire &Rubber Company Highway Transportation Department. 190 NLRB 84, 86, fn.3(1971)." Frank Miller's Sons Fireproofing Company, 164 NLRB 192, 196, 198(1967). See also Roadway Express. Inc.. 239 NLRB 653 (1978); Key CityMechanical Contractors, Inc.. 227 NLRB 1884, 188687(1977)." See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand privileges previously enjoyed, discharging if neces-sary any replacement hired, and make Robert Shep-herd whole for any loss of earnings or other benefits hesuffered as a result of the discrimination against himin the manner set forth in the section of this Decisionentitled "The Remedy".(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(c) Post at its place of business in Philadelphia,Pennsylvania, copies of the attached notice marked"Appendix."' Copies of said notice, on forms provid-ed by the Regional Director for Region 4, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words i the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order or the NationalLabor Relations Board."APPENDIXNOTICE To EMPI.OYF. ESPOSTED BY ORDER OF THIENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the National LaborRelations Act, we notify you that:Wt. WILL NOT lay off, fail to recall, orotherwise discriminate against our employeesbecause of their union or other protected concert-ed activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act, asamended.WE WI.L offer Robert Shepherd immediateand full reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights and privilegespreviously enjoyed, discharging, if necessary, anyreplacement hired.WE Wll.I make Robert Shepherd whole forany loss of earnings or other benefits he sufferedas a result of our discrimination against him,together with interest.EASTERN ENGINIEERING & EI.FVATOR CO.,INC.DECISIONSTATEME:N 01 T HI CASI:HIRHI ER SIn BERMAN, Administrative Law Judge: Upona charge filed on November 20, 1978, by Local 5, Interna-tional Elevator Constructors, herein called the Union, acomplaint, dated December 29, 1978, was issued allegingthat Respondent Eastern Engineering & Elevator Co., Inc.,herein called the Company, has engaged i and is engagingin unfair labor practices within the meaning of Section8(a)(1) and (3) of the National Labor Relations Act, asamended. In substance, the complaint alleges that onNovember 15, 1978, Respondent laid off its employeeRobert Shepherd "because Robert Shepherd protested to theUnion regarding the performance of unit work allegedly inviolation of the existing collective-bargaining agreementbetween Respondent and the Union."' Respondent's answerto the complaint denies that it has engaged in the allegedunfair labor practices and affirmatively avers that RobertShepherd was laid off because of lack of work, and that uponevaluation of his work performance it was determined that itwas "impossible fir him to continue his employment withEastern." A hearing in this proceeding was held before me inPhiladelphia, Pennsylvania, on Ma) 29. 1979. Thereafter,briefs were filed on behalf of the General Counsel, Respon-dent, and the Charging Party.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor. I make thefollowing:FINDIINGS 01 FACT1. HI: BUSINESS 01 REISPONI)ENIRespondent, a Pennsylvania corporation, is engaged in theconstruction, installation, service, and maintenance of eleva-tors in Philadelphia, Pennsylvania. and elsewhere. Duringthe calendar year 1978 Respondent received goods valued inexcess of $50,000 which were shipped to it within theCommonwealth of Pennsylvania from locations outside saidCommonwealth. Respondent admits, and I find, that it is anemployer within the meaning of Section 2(2) of the Act,' The protest referred to in the complaint was a charge filed with the Unionby Robert Shepherd against another union member, Edward Ca-swell Nogrievance or complaint has been directed to the Company either by the Unionor by Robert Shepherd in respect to the matters covered by the intraunioncharge which Shepherd filed against Carswell.5( EASTERN ENGINEERING & ELEVATOR CO.engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Company installs and services elevators and for suchpurposes employs mechanics and helpers who are represent-ed by the Union. There is no evidence that the relationshipbetween the Company and the Union has been anything butgood, and the record indicates that the Company hascooperated with the Union in attempting to resolve employ-ee problems.There is a differential of approximately 30 percentbetween the wages paid the mechanics and the helpers.Periodically, the Union gives promotion examinations, andhelpers who pass the test are automatically advanced to theclassification of mechanic. The collective-bargaining agree-ment covering Respondent's employees has no seniorityprovision and no restriction upon the method the Companymay use in selecting employees for layoff.Robert Shepherd, who allegedly was unlawfully laid off onNovember 15, 1978,2 was employed by the Company as aservice mechanic. It was his responsibility to service theelevators in approximately 35 buildings located in CenterCity, Philadelphia. As a service mechanic he was under anobligation to answer callbacks, that is, to make nonsched-uled service calls after normal working hours. In regard tocallbacks the applicable collective-bargaining agreementprovides:[A] special obligation exists on the part of the menengaged in contract service to take care of call-backsoutside of their regular work hours. It is understoodthat the obligation on the part of the servicemen tomake overtime call-backs is not intended to impose amandatory obligation but simply a mutual recognitionof responsibility.The practice followed by the Company with respect tocallbacks is first to contact the service mechanic assigned tothe particular building. If he is unavailable, then anothermechanic will be called upon to answer the callback.Robert Shepherd was hired by the Company in February1973 as a helper. He remained a helper for about 3 years,when, after passing the promotion examination, he wasadvanced to mechanic, which position he held until histermination on November 15. While his work was accept-able, Shepherd was not a satisfactory employee. He wasuncooperative in regard to answering callbacks, he behavedUnless otherwise indicated, all dates refer to the year 1978.I find that Robert Shepherd was an unreliable witness. In material respectshis testimony was self-contradictory-as, for instance, his testimony in regardto whether he had any obligation to answer callbacks and whether he ever hadrefused to answer callbacks. On cross-examination many of his answers wereequivocal or unresponsive, and in general his answers tended more to defendhis position rather than to describe the events as they occurred. I give littlecredence to Shepherd's uncorroborated testimony' I credit the testimony of Stephen Zipf in this respect despite Shepherd'sand Williams' denialsoffensively to Company President Stephen Zipf, and theCompany received occasional complaints about his work.'The General Counsel adduced testimony concerning anincident that occurred in November or December 1977 toshow that the Company was able to learn of intraunionproceedings. However, the incident also illustrates thatRobert Shepherd was not reticent about giving affront toStephen Zipf. Edward Carswell, who had answered acallback for an elevator no mally serviced by Shepherd.reported to Stephen Zipf that a commutator brush had beenincorrectly installed. Zipf directed Carswell to tell Shepherdthat in the future he should check the installation of suchbrushes. Later the same day, Shepherd accosted StephenZipf and berated Zipf becaus,: Shepherd believed thatCarswell had made a derogatory report to Zipf about him.According to Stephen Zipf, "[H]e wouldn't keep quiet, hejust wouldn't even let me say my piece, and I said, 'Well, youknow, as long as you don't want to listen to me, perhaps youbetter take the rest of the day off and think about it.'" Soonthereafter Union Business Manager Robert Williams tele-phoned Stephen Zipf about the matter. A meeting wasarranged for later the same day which was attended byRobert Williams, Robert Shepherd, Stephen Zipf, CompanyVice President Mark Zipf, Stephen Zipfs son, and EdwardCarswell. It became evident that there was personal animosi-ty between Shepherd and Carswell. During the discussionShepherd accused Stephen Zipf of having overcharged acustomer and called Stephen Zipf a liar and a thief.Williams then conferred with Stephen Zipf out of thepresence of the others. According to Zipf, "[Williams] said,'I'd like you to work this out.' I said 'I'll only work it outwith your help. Bob's a tough man to handle.' And he said'Well, let's give it a try and see if we can't make this man amore responsive person and a better mechanic."' The twothen returned to the meeting. Stephen Zipf warned Shepherdthat under no circumstances would Zipf accept any furtherabuse from him and that Shepherd could remain in theCompany's employ only if he behaved properly.'The Company's position in this proceeding is that becausefive helpers were advanced to the classification of mechanic,it was faced with the business necessity of reducing thenumber of its mechanics, and that it selected two mechanicsfor layoff, one of whom was Robert Shepherd. A periodicpromotion examination was held about October 1978. Priorthereto Stephen and Mark Zipf had a meeting with UnionBusiness Manager Williams, who informed the Zipfs that anumber of their helpers were going to take the mechanic'sexamination. The Zipfs advised Williams that the Companywas not able to absorb additional mechanics, and, accordingto Williams, "They said they may have to lay some of [themechanics] off."On Friday, November 10, 1978, the Company wasinformed that five of their helpers had passed the mechanic's' Robert Williams testified that "we discussed the reason Bobby was senthome and I had said to Mr. Zipf-both Zipfs that I felt that he was being senthome because of what was said at the [Union's executive board meeting. Ofcourse they denied that and I had accused Eddie Carswell of relaying hack tothe Company what we had discussed at the executive board and EddieCarswell had said that he didn't relay it." This testimony hardly supports aninference that intraunion dealings insolsing the Company's employees wereregularly reported to Respondent. Williams also testified that during themeeting Stephen Zipf complained that Shepherd would not answer callbacksand that there were problems "about his work ability"51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination and that beginning on Monday, November 13,these helpers would qualify for the mechanics' wage rates.After receiving such notice the Company decided to lay offtwo mechanics. Selected for layoff were Robert Shepherdand his father, Milton Shepherd. The General Counsel doesnot allege any violation of the Act with respect to the layoffof Milton Shepherd. Respondent's reasons for selectingRobert Shepherd for layoff, as explicated by PresidentStephen Zipf, are that the Company had received complaintsabout Robert Shepherd's work, that Robert Shepherd wasuncooperative in regard to answering callbacks, and thatRobert Shepherd was insubordinate. The record supportsRespondent's assertions regarding Robert Shepherd's assert-ed failings.Union Business Manager Williams was promptly in-formed of the Shepherds' layoffs and telephoned Mark Zipf.According to Williams, "I had said to [Mark Zipf) that Ithought that the two Shepherds were being laid off becauseof the charges that had been made [the intraunion chargesfiled by Robert Shepherd against Edward Carswell] andMark had said to me that was not so, that they had to layoff, and if I didn't want the Shepherds laid off, then I shouldpick two men to be laid off, and I said to him, I said, 'Mark,I'm not in a position to say who gets hired or who getsfired."'The General Counsel and the Charging Party contendthat Robert Shepherd was selected for layoff on November15 not for the reasons advanced by Respondent, but becauseon September 21, 1978, Robert Shepherd had filed with theUnion a charge against Edward Carswell complaining thatEdward Carswell had answered a callback at the Spruce-mont Apartments on Sunday, September 10, with CompanyPresident Stephen Zipf and stood by while Stephen Zipfrepaired the elevator. Why this intraunion complaint wouldprompt the Company to retaliate against Robert Shepherd issought to be explained by the testimony of Union BusinessManager Robert Williams. Williams testified that in Octoberhe met with Stephen Zipf to discuss a problem regarding theemployment of minority persons. During their meeting,according to Williams, Stephen Zipf sought to discuss theincident referred to by Robert Shepherd in his intraunioncharges against Carswell. Williams testified:So while he was telling me this I said, "Steve, I don'twant to hear this. There's charges on this. I don't wantto sit and I don't want to listen to it," and he kepttalking about the Sprucemont Apartments when theygot out there and I said, "Steve, I'm not interested in'Stephen Zipf specifically denied knowing of the charges at the time of thelayoff. Mark Zipf testified that he learned of the charges, but he was not askedwhen he acquired his knowledge. However, he was asked what effect, if any,the filing of charges by Shepherd against Carswell had upon the decision tothe case, I can't sit and listen to it because there'scharges coming up, I'm going to be a part of it, I'mgoing to be a witness, I don't want to hear it," and atthat he said, "That goddamn Bobby Shepherd did thatto Eddie Carswell." I said, "Steve, I don't want to hearit. I'm not here to discuss any conversation you hadabout this case. I don't want to hear nothing," and atthat he said, "That goddamn Bobby Shepherd created aproblem," and I got up and I walked out of themeeting. .. .Well, he told me that he was going to geteven with Bobby Shepherd.Stephen Zipf was examined only cursorily about the conver-sation described by Williams, but he denied having made theincriminatory statements attributed to him.Apart from Williams' testimony, there is no evidence thatRespondent had knowledge prior to November 15, 1978,that Shepherd had filed charges against Carswell with theUnion" or that Respondent would have sought to punishShepherd had it learned of the charges. Williams did notimpress me as being so reliable a witness that I shouldunreservedly accept as accurate all his testimony. AgainstWilliams' uncorroborated, self-serving testimony is theundisputed evidence that the Company had forewarned theUnion that it probably would have to lay off some mechanicsif any helpers should be promoted to the mechanics'classification, that five helpers subsequently were promoted,and that the Company thereupon decided to lay off twomechanics, one of whom was Robert Shepherd, who itwould appear from the evidence was the least satisfactory ofits mechanics. Further, indicating an absence of unlawfulmotivation is the fact that, when, on November 15, BusinessManager Williams complained to Mark Zipf about the layoffof Robert Shepherd and his father, Zipf offered Williams theopportunity to select any other two mechanics he wished forlayoff in the stead of the Shepherds.I find that the General Counsel has not proved by apreponderance of the evidence that Robert Shepherd waslaid off on November 15, 1978, for a reason that violates theAct.CONCLUSIONS OF LAWRespondent has not engaged in the violations of the Actalleged in the complaint.[Recommended Order for dismissal omitted from publica-tion.]lay off Robert Shepherd, and he answered, "It had no effect on mewhatsoever." This answer does not relate to any timeframe and does notestablish that Mark Zipf acquired knowledge of the charges before November15.52